UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6726



GONZALES GOMEZ-MORALES,

                                             Petitioner - Appellant,

          versus


JOYCE FRANCIS, Warden,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (5:06-cv-00108-FPS)


Submitted:   August 30, 2007             Decided:   September 10, 2007


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gonzales Gomez-Morales, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gonzales Gomez-Morales, a federal prisoner, appeals the

district    court’s    order   accepting    the   recommendation   of   the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.       Gomez-Morales v. Francis, No. 5:06-cv-00108-FPS

(N.D.W. Va. Feb. 20, 2007).        We      deny Gomez-Morales’ motion to

appoint counsel and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -